DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-15, 17-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US 2018/0115761 A1 – hereinafter Shimada), Yahata et al. (US 2017/0366794 A1 – hereinafter Yahata), Oh et al. (US 2018/0007363 A1), and Rosenwarne et al. (US 2017/0188000 A1 – hereinafter Rosenwarne).
Regarding claim 1, Shimada discloses an information processing device comprising: a data processing unit configured to reproduce data recorded in an information recording medium (Fig. 1 – a control unit configured to reproduce data recorded in disc 103), wherein the data processing unit inputs display device information including high dynamic range (HDR) image display function information from a display device configured to display reproduction data from the information recording medium (Fig. 1 – the control unit via display device information acquisition unit 151 inputs display device information from display device 113, the display device information including HDR image display function information as further described in at least in [0053]-[0054]), wherein the data processing unit acquires HDR identification information indicating whether image data recorded in the information recording medium includes an HDR image and which one or more types of image data including a plurality of types of HDR image data are recorded in the information recording medium ([0101]; Fig. 5 – flag_HDR indicating whether a video is HDR or SDR and which HDR type among a plurality of HDR types is used), wherein the HDR identification information is acquired from a database file comprising an index file recorded in the information recording medium ([0101]; Fig. 5 – from reproduction control information file), wherein the data processing unit reads image data displayable on the display device from the information recording medium on the basis of results of comparison between the display device information and the HDR identification (Fig. 9; [0187]-[0200]).
However, Shimada does not disclose the plurality of types of HDR image data are configured to record content to be reproduced using different signal processing schemes, wherein the different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function.
Yahata discloses a plurality of types of HDR image data are configured to record content to be reproduced using different signal processing schemes ([0466]-[0490]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yahata into the device taught by Shimada in order to perform processing on the video data correctly in accordance with its type.
Shimada and Yahata do not disclose the different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function.
Oh discloses different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value of the luminance is displayed as a signal transfer function ([0082]).

However, Shimada, Yahata, and Oh do not disclose the signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function.
Rosenwarne discloses a signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function ([0035]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rosenwarne into the device taught by Shimada, Yahata, and Oh to provide an ability to encode a wide dynamic range, while still being compatible with the existing transmission standards in the standard dynamic range (SDR) region.
Regarding claim 2, Shimada also discloses the display device information includes information regarding whether the display device has a function of displaying an HDR image, and a standard dynamic range (SDR) image different (Fig. 9), the HDR identification information includes information indicating which one or more types of image data among the HDR1 image, the HDR2 image, or the SDR image are recorded in the information recording medium ([0101]; Fig. 5), and the data processing unit outputs the HDR image, or the SDR image displayable on the display device, on the basis of results of comparison between the display device information and the HDR identification information (Fig. 9). Yahata discloses the display device information ([0456]-[0459]; [0462] – the information in PSR26), and the data processing unit outputs the HDR1 image, the HDR2 image, or the SDR image displayable on the display device, on the basis of results of comparison between the display device information and the HDR identification information ([0466]-[0490]). The motivation for incorporating Yahata into the device taught by Shimada has been discussed in claim 1 above.
Regarding claim 5, Shimada also discloses the index file is prescribed in a Blu-ray disc format ([0029]; Fig. 3).
	Claim 10 is rejected for the same reason as discussed in claim 1 above.
	Claim 11 is rejected for the same reason as discussed in claim 5 above.
Regarding claim 12, Yahata also discloses the index file stores HDR identification information regarding entire data recorded in the information recording medium (Fig. 40), a playlist file stores HDR identification information by reproduction target data in accordance with the playlist file ([0403]; Fig. 39), and a clip information file stores HDR identification information by reproduction data associated with the clip information file (Fig. 39).
	Regarding claim 13, Shimada discloses a display device (Fig. 1 – display 113) comprising: a communication unit configured to transmit and receive data to and from a reproduction device (Fig. 1 – a communication unit that transmits and receives data to and from a display device communication unit 114 of a reproduction device 100) configured to reproduce data recorded in an information recording medium; (Fig. 1 – the reproduction device 100 configured to reproduce data recorded in disc 103), wherein the data processing unit generates display device information including high dynamic range (HDR) image display function information, and outputs the display device information to the reproduction device (Fig. 1; [0053]-[0054] – a unit of the display device 113 to generate display device information including HDR image display function information and outputs the display device information 151 to the reproduction device 100), wherein the data processing unit acquires HDR identification information indicating whether image data recorded in the information recording medium includes an HDR image and which one or more types of image data including a plurality of types of HDR image data are recorded in the information recording medium, wherein the HDR identification information is acquired from a database file comprising an index file recorded in the information recording medium([0101]; Fig. 5 – flag_HDR indicating whether a video is HDR or SDR and which HDR type among a plurality of HDR types is used – the flag-HDR is stored in a control reproduction file, which is a database file comprising an index file), and wherein the communication unit and the data processing unit are each implemented via at least one processor (Fig. 1).
	However, Shimada does not disclose the plurality of types of HDR image data are configured to record content to be reproduced using different signal processing schemes, wherein different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value is displayed.
([0466]-[0490]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yahata into the device taught by Shimada in order to perform processing on the video data correctly in accordance with its type.
Shimada and Yahata do not disclose the different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value is displayed.
Oh discloses different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value is displayed ([0082]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Oh into the device taught by Shimada and Yahata to support different types of display devices.
Regarding claim 14, Yahata also discloses the display device information includes information regarding whether the display device has a function of displaying each of an HDR1 image, an HDR2 image, and a standard dynamic range (SDR) image different in image data type ([0459]; [0462] – the information in PSR26).
Claim 15 is rejected for the same reason as discussed in claim 1 above.
Claim 17 is rejected for the same reason as discussed in claim 13 above.
Claim 18 is rejected for the same reason as discussed in claim 1 above.
Claim 20 is rejected for the same reason as discussed in claim 13 above.
(Fig. 39 – indicated by the PID part).
Regarding claim 22, Rosenwarne also discloses a hybrid log-gamma curve is formed by combining a gamma curve and a log curve ([0035] – hybrid log-gamma or HLG curve is a combination of a gamma curve for lower part of signal values and a logarithm or log curve for upper part of signal values). The motivation for incorporating Rosenwarne into the device of Shimada, Yahata, and Oh has been discussed in claim 1 above.
Regarding claim 23, Rosenwarne also discloses the signal transfer function is one of an optical-electro transfer function and an electro-optical transfer function ([0035]). The motivation for incorporating Rosenwarne into the device of Shimada, Yahata, and Oh has been discussed in claim 1 above
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada, Yahata, Oh, and Rosenwarne as applied to claims 1-2, 5, 10-15, 17-18, and 20-23 above, and further in view of Kozuka et al. (US 2016/0150180 A1 – hereinafter Kozuka).
	Regarding claim 3, see the teachings of Shimada, Yahata, Oh, and Rosenwarne as discussed in claim 2 above. Yahata also discloses in a case where it is ascertained on the basis of the display device information that the display device is capable of displaying only the SDR image and it is ascertained on the basis of the HDR identification information that the image recorded in the information recording medium is the SDR image or the HDR2 image ([0090]; [0417]), the data processing unit outputs the SDR image or the HDR2 image recorded in the information recording medium to the display device ([0090]; [0417]).
	However, Shimada, Yahata, Oh, and Rosenwarne do not disclose the HDR2 image is image data that is displayable as a pseudo SDR image on a display device where only the SDR image is displayable.
	Kozuka discloses an HDR2 image is image data that is displayable as a pseudo SDR image on a display device where only the SDR image is displayable ([0123]; Fig. 10C).

	Regarding claim 4, see the teachings of Shimada, Yahata, Oh, and Rosenwarne as discussed in claim 2 above. Yahata also discloses the HDR1 image is an image data that is incapable of being normally displayed on a display device where only the SDR image is displayable ([0430]-[0438]; Fig. 39; Figs. 42-44), and in a case where it is ascertained on the basis of the display device information that the display device is capable of displaying only the SDR image and it is ascertained on the basis of the HDR identification information that the image recorded in the information recording medium is the HDR1 image, the data processing unit selects an SDR content read from the information recording medium and outputs the image to the display device ([0469] – selecting a content that is supported by the display device so if the display device is an SDR TV, an SDR content will be outputted).
	However, Shimada, Yahata, Oh, and Rosenwarne do not disclose in a case where it is ascertained on the basis of the display device information that the display device is capable of displaying only the SDR image and it is ascertained on the basis of the HDR identification information that the image recorded in the information recording medium is the HDR1 image, the data processing unit converts the HDR1 image read from the information recording medium and outputs the image to the display device.
	Kozuka discloses disclose in a case where the display device is capable of displaying only the SDR image and the image recorded in the information recording (Fig. 6; [0116]-[0118]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kozuka into the device taught by Shimada, Yahata, Oh, and Rosenwarne in order to display images that are not available in SDR format on SDR TVs.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada, Yahata, Oh, and Rosenwarne as applied to claims 1-2, 5, 10-15, 17-18, and 20-23 above, and further in view of Oh et al. (US 2016/0044277 A1 – hereinafter Oh ‘277).
	Regarding claim 6, see the teachings of Shimada, Yahata, Oh, and Rosenwarne as discussed in claim 1 above. Shimada, Yahata, Oh, and Rosenwarne do not disclose the data processing unit is configured to transmit reproduction data information to be applied to a display process of the image data recorded in the information recording medium to the display device, and the reproduction data information includes signal transfer function identification information to be applied to the display process of the image data.
	Oh ‘277 discloses a data processing unit is configured to transmit reproduction data information to be applied to a display process of image data recorded in an information recording medium to a display device, and the reproduction data information includes signal transfer function identification information to be applied to the display process of the image data (Fig. 11; [0217] – a controller in the source device as shown in Fig. 15 transmits video option information, including EOTF ID information as described in at least [0167]).
.
Claims 7-9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada, Yahata, Oh, and Rosenwarne as applied to claims 1-2, 5, 10-15, 17-18, and 20-23 above, and further in view of Yahata (US 2009/0228520 A1 – hereinafter Yahata ‘520).
Regarding claim 7, Shimada discloses an information processing device comprising: an information recording medium, wherein the recording medium stores a database file comprising an index file that stores HDR identification information indicating whether the information recording medium includes an HDR image and which one or more types of image data among a high dynamic range (HDR) 1 image, an HDR 2 image, or a standard dynamic range (SDR) image are included as the image data recorded in the information recording medium ([0101]; Fig. 5 – flag_HDR indicating whether a video is HDR or SDR and which HDR type among a plurality of HDR types is used), and the database file including the index file in the information recording medium ([0101]; Fig. 5 – from reproduction control information file).
However, Shimada does not disclose the device comprising a data processing unit configured to record data into the information recording, wherein the HDR 1 image and the HDR 2 image are configured to record content to be reproduced using different signal processing schemes, wherein the different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and 
Yahata discloses HDR 1 image and HDR 2 image are configured to record content to be reproduced using different signal processing schemes ([0466]-[0490]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yahata into the device taught by Shimada in order to perform processing on the video data correctly in accordance with its type.
	Shimada and Yahata do not disclose the device comprising a data processing unit configured to record data into the information recording, wherein the different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function, and wherein the data processing unit is implemented via at least one processor. 
Shimada and Yahata do not disclose the different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function.
Oh discloses different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal ([0082]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Oh into the device taught by Shimada and Yahata to support different types of display devices.
Shimada, Yahata, and Oh do not disclose the signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function; the device comprising a data processing unit configured to record data into the information recording medium, wherein the data processing unit is implemented via at least one processor.
Rosenwarne discloses a signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function ([0035]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rosenwarne into the device taught by Shimada, Yahata, and Oh to provide an ability to encode a wide dynamic range, while still being compatible with the existing transmission standards in the standard dynamic range (SDR) region.
Shimada, Yahata, Oh, and Rosenwarne do not disclose the device comprising a data processing unit configured to record data into the information recording medium, wherein the data processing unit is implemented via at least one processor.
Yahata ‘520 discloses a video recorder having a data processing unit configured to record video content and reproduction management into an information recording medium, the data processing unit is implemented via at least one processor (Fig. 12).
One skilled in the art at the time the invention was made would have been motivated to incorporate the teachings of Yahata ‘520 into the information processing 
Regarding claim 8, Shimada also discloses the index file is prescribed in a Blu-ray disc format ([0029]; Fig. 3).
Regarding claim 9, Yahata in view of a video recorder as discussed in claim 7 above also discloses the data processing unit records into the index file, HDR identification information regarding entire data recorded in the information recording medium (Fig. 40), the data processing unit records into a playlist file, HDR identification information by reproduction target data in accordance with the playlist file ([0403]; Fig. 39), and the data processing unit records into a clip information file, HDR identification information by reproduction data associated with the clip information file (Fig. 39).
Claim 16 is rejected for the same reason as discussed in claim 7 above.
Claim 19 is rejected for the same reason as discussed in claim 7 above.
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/HUNG Q DANG/Primary Examiner, Art Unit 2484